Citation Nr: 0703858	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-26 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for service 
connected post operative residuals, degenerative joint 
disease, right knee.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2002, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in August 2003.   

The Board notes that the RO scheduled the veteran for a VA 
examination to take place in August 2004.  He failed to 
report for the examination and there is an indication that 
the reason for the failure to report is the veteran's 
intention to withdraw the claim.  The RO correctly continued 
to develop and adjudicate the issue because the supposed 
withdrawal was not in writing.  

Pursuant to 38 C.F.R. § 3.326(a), individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  When entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The claim before the Board is a claim for 
increase.  However, the Board acknowledges that the veteran 
did report for a February 2002 VA examination that was 
scheduled in conjunction with this claim.  Therefore, the 
Board will consider the veteran's claim on the basis of the 
evidence of record, including the February 2002 examination.    


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
not manifested by recurrent subluxation or lateral 
instability.

2.  The veteran's service-connected degenerative arthritis of 
the right knee is manifested by pain but without resulting in 
limitation of flexion to 45 degrees or less, and without 
resulting in limitation of extension to more than 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected post operative 
residuals of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5257 (2006);  VAOPGCPREC 23-97; VAOPGCPREC 9-98 
(Aug. 14, 1998); VAOPGCPREC 9-2004.   

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5003-5010 (2006); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-2004.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for an increased rating in January 2002.  In 
February 2002, a VCAA letter was issued to the appellant.  
However the Board notes that the letter was deficient in that 
it didn't notify the appellant of what information and 
evidence is needed to substantiate his claim, what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

However, the RO did provide the veteran with a March 2006 
correspondence that fully complied with the VCAA notice 
requirement.  The Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless.  The 
contents of the March 2006 notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
In the present appeal, the aforementioned February 2002 
notice did not include this additional information (inasmuch 
as it was issued before the Dingess/Hartman decision was 
handed down).  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
March 2006 that fully complied with the holding in 
Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Increased ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected post operative residuals of 
the right knee, to include degenerative joint disease, 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected degenerative joint disease 
has been rated by the RO under the provisions of Diagnostic 
Code 5003-5257.  

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the veteran 
experiences severe subluxation or lateral instability 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.  

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
zero percent rating.  A 10 percent rating is warranted when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is warranted when extension is 
limited to 30 degrees.  A 50 percent rating is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.
  
Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

In this case, the RO has already assigned a 10 percent rating 
for the veteran's arthritis (degenerative joint disease) of 
the right knee.  Though the March 2002 rating decision does 
not appear to have specifically adjudicated the veteran's 
claim under Diagnostic Code 5257 (regarding instability); it 
did note that the veteran showed no instability at his 
February 2002 examination.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination in February 2002.  He 
complained of pain, giving way symptoms, and occasional 
swelling.  Upon examination, the veteran walked with an 
antalgic gait on the right.  He achieved full flexion and 
full extension of the right knee.  He had mild effusion and 
significant crepitation on range of motion.  There was no 
instability on anterior or posterior drawer or anterior 
Lachman's.  He had no varus or valgus instability but he had 
mild pain to palpation along the medial and lateral joint 
lines.  McMurray's maneuvers were negative.  X-rays showed 
mild medial joint space narrowing.  There were no other 
significant abnormalities.  There was no effusion.  The 
veteran was diagnosed with moderate degenerative joint 
disease of the right knee, status post surgery.   

In order to warrant a compensable rating under Diagnostic 
Code 5257, the manifestations of the veteran's disability 
must more nearly approximate to slight subluxation or lateral 
instability.  The February 2002 examiner found that the 
veteran did not suffer from any instability.  As such, a 
compensable rating is not warranted under the provisions of 
Diagnostic Code 5257.  

The Board notes that in order to warrant a rating in excess 
of 10 percent for degenerative arthritis, the veteran's range 
of motion must be limited to where flexion is limited to 30 
degrees, or extension is limited to 15 degrees.  As 
previously noted, the veteran underwent a February 2002 VA 
examination.  His range of motion was not limited to a degree 
that would warrant a rating in excess of 10 percent.  To the 
contrary, the veteran had full range of motion.  It also 
appears, therefore that separate compensable ratings for 
limitation of flexion and limitation of extension are not 
warranted.  

Finally, in regards to DeLuca criteria, they were addressed 
by the February 2002 examiner.  There is no medical evidence 
to show that there is any additional loss of motion of the 
right knee due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports a rating in 
excess of 10 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for service 
connected post operative residuals, degenerative joint 
disease, right knee must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


